Citation Nr: 0200361	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to April 
1953 and from June 1965 to October 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2001 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a videoconference hearing at the RO 
before a member of the Board in October 2001.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The regulations 
implementing the VCAA were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

The record shows that the veteran's last compensation 
examination was performed in April 1999.  In June 1999 he 
underwent a left knee replacement.  While the disability 
rating for his service-connected left knee disorder was 
increased to 30 percent, a post-surgical evaluation is 
necessary prior to appellate consideration of the matter of a 
total rating.  

At his hearing in October 2001, the veteran and his 
representative raised the issue of entitlement to service 
connection for left foot drop as part of his service 
connected left lower extremity disorder.  This issue is 
intertwined with the matter of a total rating based on 
individual unemployability and must be adjudicated prior to 
consideration of the latter issue.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.

2.  The RO should contact the veteran and 
request the names and addresses of all 
providers of medical care since December 
2000.  After obtaining any needed 
consent, copies of these records not on 
file should be obtained. 


3.  A VA examination should be conducted 
by a neurologist to ascertain the nature, 
severity, and etiology of any neurological 
disability involving the left lower 
extremity, to include foot-drop.  The 
claims folder should be made available to 
the examiner for review in connection with 
this examination.  

If a neurological disability, including 
foot drop, is diagnosed, the examiner 
should be requested to render and opinion 
as to whether it is as likely as not that 
the disorder(s) diagnosed is proximately 
due to or aggravated by any of the 
veteran's service-connected disabilities.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
The examiner should provide complete 
rationale for all conclusions reached.  

4.  A VA examination should be conducted 
by an orthopedist for the purpose of 
ascertaining the severity of his service- 
connected below the right knee amputation, 
left knee disability, and the residuals of 
the shell fragment wound to the left leg.  
The examination should include all 
necessary tests and studies, including X- 
rays.  The examiner must be afforded an 
opportunity to review the veteran's claims 
file and Remand prior to the examination. 

The examination should include evaluations 
for limitation of motion.  The examiner 
should be requested to note the normal 
ranges of motion of the involved joints. 
Additionally, the examiner should be 
requested to determine whether the 
involved joints exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the lower extremities are used 
repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

5.  Thereafter, the RO should adjudicate 
the issues of service connection for a 
left foot drop on a secondary basis.  If 
the benefit sought is not granted the 
veteran should be notified of the denial 
and of his appellate rights.

6.  Thereafter, the RO should readjudicate 
the issue in appellate status.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




